RONEY, Circuit Judge:
This is a civil rights suit involving racial discrimination in employment and working conditions in the Mississippi Highway Safety Patrol. The District Court entered a declaratory and injunc-tive decree in favor of the plaintiffs who appeal on the ground that they were not accorded sufficient relief by the Court. The defendants cross-appeal. We affirm.
The defendants’ cross-appeal is without merit. The population of the State of Mississippi was 36.7 % black according to the 1970 Census. The Missis*962sippi Highway Patrol has never in its history employed a member of the Negro race as a sworn officer. As of April 15, 1971, of the 27 bureaus within the Department of Public Safety, only two, the Maintenance Bureau and the Training Academy, had any black employees and these consisted of cooks and janitors. The employees of all other bureaus within the Department, including clerical and secretarial personnel and sworn officers, were white. Of the Department’s 743 employees, only 17 are black. Since January 1, 1968, 197 persons, all white, have been hired as Mississippi Highway Patrolmen. The evidence presented in this case amply supports the District Court’s conclusion that the policies and practices of the defendants constitute a pattern and practice of racial discrimination in hiring and employment in violation of the Fourteenth Amendment to the United States Constitution and that plaintiffs are entitled to injunctive relief.
This brings us to the plaintiffs’ appeal. The District Court entered a declaratory and injunctive decree, attached in full as an appendix, which declared the right of the plaintiffs and the members of the plaintiff class to be treated equally without racial discrimination, and enjoined the defendants from (1) racial discrimination in the distribution, receipt, and processing of all applications for employment within the Department of Public Safety; (2) from continuing, maintaining or instituting any of nine specified racially discriminatory practices, including the requirement of passing a standardized general intelligence test or the Otis Quick Mental Scoring Test or any other tests which have neither been validated nor proved to be significantly related to successful job performance; (3) from applying for the next five years any standards or conditions of employment more stringent than those previously applied that would make it more difficult for future employees to be hired; (4) from giving preference to applicants who have relatives in the Department; (5) from using recruiting films which imply that responsible positions are open to or held by whites only; and requiring defendants to (6) conduct an affirmative recruiting program oriented to the black population; (7) comply with Departmental Rules and Regulations prohibiting the use of any racial terms and epithets which are humiliating, derogatory, and insulting to anyone because of their race, color, creed, or national origin; (8) maintain records and make reports as to the race of all applicants, employees, hirings, promotions, demotions, and discharges for a three to five year period.
The Court specifically denied the individual plaintiffs the relief of hiring, training, and back pay, and denied the affirmative relief of requiring the defendants to increase the number of black officers by minority preference on a racial quota system, to the end that the percentage of blacks on the Patrol does not significantly differ from the percentage of blacks in the population of the State of Mississippi.
The question before us is whether the District Court was required to afford the affirmative relief as a matter of law.

Relief as to Individuals

 The decision as to whether the individual plaintiffs were legally entitled to affirmative relief turns on whether or not the Court was clearly erroneous in finding that at the time that plaintiffs sought application forms in June, 1970, they were denied the requested forms because of an employment freeze or embargo caused by budgetary problems and were not denied these forms because of their race. The plaintiffs argue that once it was determined defendants were guilty of a pattern and practice of racial discrimination in hiring and employment practices, the defendants must show by clear and convincing evidence that the action was taken for other than racial reasons. The plaintiffs argue that the findings of the Court are not insulated from a full re*963view by the clearly erroneous standard because the Court applied the wrong legal standard. This argument is not without some difficulty. We think, however, that the plaintiffs misconceive the force of their figures. Once the state proved that there was an embargo on hiring at the time the plaintiffs sought to apply, i. e., that no one was hired, black or white, because of budgetary reasons, then the prima facie case of discrimination fades for that period of time. The essence of the case is whether the plaintiffs did not get jobs because of their race. The court having determined that no one got jobs during the period involved simply means that the plaintiffs would not have gotten the jobs had they been white. This being the case, they cannot now obtain employment, back pay, and other benefits as if they would have received jobs, but for their race. The evidence concerning the embargo was conflicting, but once the credibility choices were resolved by the District Court, we cannot hold that the Court’s decision was clearly erroneous. The plaintiffs were told to return for applications in September, 1970, at which time the embargo would be lifted. They did not do this, even though advised by an attorney to do so. The evidence is not sufficient to conclude that they would now be working for the Department had they been white, which would seem to be a sine qua non for the relief they request.

The Class Relief

The question here is whether the District Court granted sufficient equitable relief to eliminate the discriminatory effects of the past as well as to bar like discrimination in the future. If it did not, it abused its discretion, and the case would be remanded for the entry of appropriate relief.
The appellants argue that the relief granted was insufficient for two reasons: first, the Court should have ordered affirmative hiring relief for minority persons as a class, through either minority preference in hiring or quota hiring, and second, the Court should have enjoined the administration of unvalidated employment tests.
We do not reach the question as to whether it would have been within the Court’s discretion to order relief of this kind. We merely decide that, under the facts and circumstances as shown by the record in this case, the failure to fashion relief along these lines was not an abuse of discretion.
The approach to the review of orders of District Courts in granting relief in cases involving racial discrimination in public hiring is not unlike that referred to by the Supreme Court in Swann v. Board of Education, 402 U.S. 1, 15, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1970):
“Once a right and a violation have been shown, the scope of a district court’s equitable powers to remedy past wrongs is broad, for breadth and flexibility are inherent in equitable remedies.
‘The essence of equity jurisdiction has been the power of the Chancellor to do equity and to mould each decree to the necessities of the particular case. Flexibility rather than rigidity has distinguished it. The qualities of mercy and practicality have made equity the instrument for nice adjustment and reconciliation between the public interest and private needs as well as between competing private claims. Hecht Co. v. Bowles, 321 U.S. 321, 329-330 [64 S.Ct. 587, 592, 88 L.Ed. 754] (1944), cited in Brown II [Brown v. Board of Education, 349 U.S. 294, 300, 75 S.Ct. 753, 99 L.Ed. 1083 (1955)]’. . . .
In seeking to define even in broad and general terms how far this remedial power extends it is important to remember that judicial powers may be exercised only on the basis of a constitutional violation. Remedial judicial authority does nbt put judges automatically in the shoes of school authorities whose powers are plenary. *964Judicial authority enters only when local authority defaults.”
402 U.S. at 15-16, 91 S.Ct. at 1276. See Smith v. Young Men’s Christian Ass’n of Montgomery, 462 F.2d 634, 649 (5th Cir. 1972).
We are met with this obstacle to the argument that the Court did not require enough: there is no showing in this record that the relief it granted will not remedy the wrong. There is no evidence in the record from which to infer the percentage of the hired employees of the Highway Patrol that be white and the percentage that would be black, but for racial discrimination. There is no evidence that the enforced recruiting measures ordered by the District Court will not be sufficient to assure all interested members of the minority class that they will be hired by the Department, if qualified. There is no evidence that the present qualifications need be changed in order to open the doors to black applicants.
The State argueá first, that quota-based relief would exceed the needs made out by the statistics in this case and would constitute an unconstitutional preference, and second, that the finding that the Otis Test was unvalidated is incorrect, arguing that the test has been ruled by this Circuit to be validated as a matter of law.
Because of the ground of our decision, we do not decide the merits of the legal arguments of either party. We decide that there is not sufficient proof in this record to hold that the District Court abused its discretion in the relief that was ordered, or in the failure to order all of the relief requested. Time may prove that the District Court was wrong, i. e., that the relief ordered was not sufficient to achieve a nondiscriminatory system and eliminate the effects of past discrimination. But until the affirmative relief the District Court has ordered has been given a chance to work, we cannot tell. There is no way that this Court can determine that the relief the Court ordered will not achieve the remedy to which the plaintiffs are entitled.
We cannot say, assuming the constitutionality of quota-based relief, a point that deserves serious consideration but which we do not reach, that such relief exceeds the needs of the situation.
It was not an abuse of discretion to order the discontinuance of one test and substitute another which the District Court concluded would serve to eliminate the discriminatory hiring practices.
All parties, both representatives of the plaintiffs’ class and the defendants, must work diligently toward producing qualified black candidates with which to break the mold of discrimination. From the view of an appellate court, we cannot now say that this will not be adequately accomplished by the present decree. The Court has retained jurisdiction to make the decree work. If it has ordered too much, it may modify the decree when it appears necessary. If it has not ordered enough, it may change the decree to require such additional relief as it determines to be necessary to remedy the wrong. There are no experts in the solution of problems created by racial prejudice. The eventual test of the remedial power of the District Coui’t must lie in its reasonableness and in its workability. As Chief Justice Burger said in Swann:
“The Court of Appeals, searching for a term to define the equitable remedial power of the district courts, used the term ‘reasonableness.’ In Green, supra [Green v. County School Board, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716], this Court used the term ‘feasible’ and by implication, ‘workable,’ ‘effective,’ and ‘realistic’ in the mandate to develop ‘a plan that promises realistically to work, and . . . to work now.’ On the facts of this case, we are unable to conclude that the order of the District Court is not reasonable, feasible and workable. However, in seeking to define the scope of remedial power or the limits on remedial power of courts in an *965area as sensitive as we deal with here, words are poor instruments to convey the sense of basic fairness inherent in equity. Substance, not semantics, must govern, and we have sought to suggest the nature of limitations without frustrating the appropriate scope of equity.”
402 U.S. at 31, 91 S.Ct. at 1283.
Like Swann, we cannot here determine that the order of the District Court is not a reasonable, feasible, and workable use of the Court’s remedial power to make sure that never again will a person otherwise qualified for employment with the Highway Patrol be refused a job because of his or her race.
Affirmed.
APPENDIX
JUDGMENT AND ORDER FOR DECLARATORY AND INJUNCTIVE RELIEF
(Number and title omitted)
(Filed: Oct. 18, 1971)
This action having come on for final hearing before Honorable Walter L. Nixon, Jr., United States District Judge, on June 28 and 29, 1971, and the issues having been duly heard, and a decision having been duly rendered on September 29, 1971,
It is, therefore, in accordance with the Court’s decision of September 29, 1971, ORDERED, ADJUDGED AND DECREED :
A. Declaratory Relief. The Court declares that the plaintiffs and the members of the plaintiff class, defined as all qualified Negroes who have applied or will apply in the future for employment with the Mississippi Department of Public Safety and/or the Mississippi Highway Safety Patrol, all present Negro employees of the Department and the Patrol, and all future employees of the Department and the Patrol, have a right secured by the Fourteenth Amendment to the United States Constitution and by 42 U.S.C. §§ 1981 and 1983 to be free from racially discriminatory employment practices of the defendants and have a right secured by the Constitution and laws of the United States to be free of any policy, practice, custom, or usage of the defendants or their successors in office of denying, abridging, withholding, conditioning, limiting or otherwise interfering with the rights of plaintiffs and the plaintiff class to enjoy equal employment opportunity in hiring, training, assignment, transfers, promotion, retention in employment and other terms and conditions of employment without discrimination on the basis of race, col-' or, creed or national origin.
B. Injunctive Relief. The defendants herein, Governor John Bell Williams, Governor of Mississippi, Giles W. Crisler, Commissioner of Public Safety, J. D. Gardner, Chief of Patrol of the Mississippi Highway Safety Patrol, and Charles E. Snodgrass, Personnel Director of the Department of Public Safety, their officers, agents, servants, employees, attorneys, and successors in office and those persons in active concert and participation with them, are hereby enjoined and restrained as follows:
1. From discriminating against plaintiffs or the class that they represent in the distribution, receipt and processing of all applications within the Department of Public Safety and within the Mississippi Highway Safety Patrol as sworn officers, clerical help, secretaries and all other employment positions, and no other individual shall be subjected to any racially discriminatory employment practice with the purpose of denying, abridging, withholding, conditioning, or otherwise interfering with the rights of applicants and employees of the Department to enjoy equal employment opportunity in hiring, training, assignment, and transfers, promotion and retention in employment and other terms and conditions of employment without discrimination on the basis of race, color, creed or national origin. To this extent, the June 30, 1971 memorandum from the defendant, Commissioner Giles W. Crisler to Charles E. *966Snodgrass and department heads of the Department of Public Safety in this regard, attached to the “Chronicle of Post-Trial Events” as Exhibit “A”, and attached herein as Exhibit .1, shall be and shall remain in effect and be complied with in the future and to that extent so much of said memorandum shall be implemented pursuant to the Decree of this Court.
2. From continuing, maintaining or instituting any of the following racially discriminatory practices:
(a) failing and refusing to permit the applicants to apply for positions with the Department of Public Safety solely because of race or color, creed or national origin;
(b) requiring applicants for patrolmen positions as a condition to consideration for employment, to pass a standardized general intelligence test or the Otis Quick Mental Scoring Test or any other tests which have not been validated nor proved to be significantly related to successful job performance. To this end, all applicants for positions in the Department of Public Safety and the Highway Safety Patrol shall in the future be required to comply with the regulations adopted by the Classification Commission of the State of Mississippi established by the legislative Act found in Section 8935-14, Mississippi Code of 1942, as Recompiled and Amended, which covers all agencies including the Highway Patrol. All of the defendants and their successors in office in the De^ partment and Patrol are hereby required to comply with the regulations adopted by the Classification Commission, including the giving of examinations which are standard nationally approved tests that are administered in an objective manner;
(c) applying to applicants for patrolmen positions, as a condition of hiring, vague and undefined subjective standards which may be used as a means of discriminating on the basis of race, col- or, creed or national origin without objective verification;
(d) failing and refusing to hire and train applicants for staff positions with the Department of Public Safety solely because of their race, color, creed or national origin;
(e) maintaining any departments, divisions and/or bureaus within the Department of Public Safety for Whites only;
(f) maintaining certain jobs and job categories within the Department of Public Safety for Whites only and others for Negroes only;
(g) failing and refusing to promote employees to positions of higher responsibility and benefits or to supervisory positions solely because of their race, color, creed or national origin;
(h) maintaining any physical facilities segregated on the basis of race or color; and
(i) otherwise applying terms and conditions of employment within the Department of Public Safety in a racially discriminatory manner.
3. From applying as a condition of employment, for the next five years from the date of this Decree, any new standards or qualifications for applicants more stringent than those applied, as a matter of practice, to employees hired since June 1, 1968, so that it will not be more difficult for future employees, blacks and whites, to be hired than it was for those employees hired since June 1, 1968.
4. From using application forms which ask questions or contain any information regarding the relatives, friends, and/or acquaintances of employees of the State of Mississippi, or the Department of Public Safety or the Mississippi Highway Patrol, and from providing or exhibiting any preference or favoritism toward any applicant for any position with the Department of Patrol because he has a relative, friend, or acquaintance employed by the State of Mississippi, or by the Department of Public Safety or the Highway Safety Patrol.
*9675. From showing or in any way utilizing any motion picture film including the film “Law Enforcement Officers’ Training Academy” already barred by the Commissioner, or other similar visual aid to promote recruitment which emphasizes or implies that responsible positions or any other positions within the Department or Patrol are open to or held by whites only.
6. The defendants and their successors in office shall give all notices of and conduct all mental tests for examinations in conformance with the rules and regulations of the Mississippi Classification Commission. If those rules or regulations do not provide otherwise, the defendants shall for a period of at least three months prior to the convening of each Patrol Recruit Training Class and at least thirty days prior to the filling of vacancies in other positions in the Department, advertise in newspapers and on radio and television throughout the State, including those particularly oriented to and providing maximum coverage to the black population, that applications are being received for patrolmen positions, or that vacancies exist for other positions in the Department, prominently indicating in each instance that applications will be received and considered without regard to race, color, creed or national origin; and shall also specify the exact mechanics and procedures to be followed in applying. All applications received within 45 days of the first publication of the above reference announcement shall be processed in the same manner as directed above and all applicants found to be qualified will be considered with all applicants who have previously qualified. Those applications received after the 45 days will be held and processed for the next scheduled class. However, positions on the Patrol and in other bureaus of the Department may be filled without advertising on a temporary basis to fill emergency needs. Copies of all such advertising, names of news media employed, and the dates of such advertising shall be kept in a permanent file by the Departmental custodian of records, open to public inspection at all reasonable times.
7. Any visits for purposes of recruitment by any employees of the Department of Public Safety and/or the Mississippi Highway Safety Patrol or by anyone else for the purpose of securing employees for the Department or Patrol to colleges, churches, civic clubs, etc. shall be done in such a manner as to achieve maximum coverage to potential applicants or employees on a nondiserim-inatory basis, such recruitment efforts to be made at as many predominantly black colleges, junior colleges and high schools within the state as nearly as feasible and practicable.
8. To comply with Addendum I-A to the Departmental Rules and Regulations, Public Relations, attached as Exhibit “C” to the “Chronicle of Post-Trial Events” filed by the plaintiffs, and attached herein as Exhibit 2, with reference to restrictions and prohibitions of the use of any racial terms and epithets which are humiliating, derogatory and insulting to anyone because of their race, color, creed or national origin.
9. To make the following reports and maintain the following records:
(a) Records showing the name, address, race and date of application and disposition of the application of each person applying for or seeking an application for any position with the Department or Patrol and retain each such application form for a period of three years from the date of this Decree, and such records shall be public records in the office of the defendants subject to review, inspection and copying during regular business hours, in a manner which does not unduly interfere with the conduct of normal business.
(b) The defendants and their successors in office shall also maintain a public record during the next five years from the date of this Decree listing the name, race, position and pay rate of all employees of the Department of Public Safety and the Highway Safety Patrol, and especially showing which employees *968have been newly hired, promoted, demoted and discharged during this reporting period.
C. Plaintiffs’ request for specific relief, including an injunction requiring the defendants to hire and train them for positions for which they sought application forms in June, 1970, and back pay and other benefits lost as a result of defendants’ refusal to provide them with application forms in June, 1970, is hereby denied, except that the plaintiffs are entitled to the protection of the injunc-tive relief as stated above.
D. Plaintiffs’ request for such affirmative relief as would require the defendants to increase the number of black officers on the Mississippi Highway Patrol, by minority preference or a racial quota system, to the end that the percentage of blacks on the Patrol does not significantly differ from the percentage of blacks in the population of the State of Mississippi, is hereby denied.
F. All taxable court costs herein are taxed against the defendants, and defendants are hereby ordered to pay to plaintiffs attorney’s fees in the amount of $500.00.
G. This Court shall retain jurisdiction of this action to enforce compliance with its Decree entered herein and for any further action as may be necessary.
H. The defendants are hereby ordered to post or cause to be posted this Judgment and Order for Declaratory and Injunctive Relief on regular informational bulletin boards in all Patrol and Department installations throughout this State, including their Jackson Headquarters, for a period of 30 days immediately after entry of this Decree, and the defendants and their successors in office are hereby ordered to instruct each division and bureau chief of the Department of Public Safety to instruct all employees under their supervision to familiarize themselves with the terms of this Court’s Decree.
I. The Clerk is directed to mail by certified mail, return receipt requested, a certified copy of this Judgment and Order for Declaratory and Injunctive Relief to each of the parties, by their attorneys, and such mailing shall constitute notice to the plaintiffs and the defendants and their successors in office of the terms of the Judgment and Order.
ORDERED, ADJUDGED, AND DECREED on this the 14th day of October, 1971.
/s/ Walter L. Nixon, Jr. UNITED STATES DISTRICT JUDGE